Day, J.
The answer denied that the plaintiff below was incorporated; but the legislative act given in evidence established that fact.
*480The answer admitted that the village of Leesburgh, with its streets and alleys, was “ laid out and established,” but denied that the plat thereof, made part of the petition, was a “ correct ” plat. There being no specific denial of the averments in the petition relating to the due and legal dedication of the streets and alleys to the public use, this admission, in effect, conceded all that was essential to the legal dedication of the town of Leesburgh, including its streets and alleys ; for it could not be “ established” without a legal dedication. The issue taken was only as to the correctness of the plat. The general denial in the answer must relate to the other facts of the petition not included in those necessary to the laying out and establishment of the town.
The act of February 14,1805 (Chase’s Stat. 502), in force when the town was established, required the proprietors of the town to have an accurate plat thereof made, acknowledged, and recorded; and the act devotes the streets and alleys so designated to the public use. The making, acknowledging, and recording of the plat, as well as the proprietorship of the town, were all essential to the legal establishment of the town; and that fact being admitted, there being no direct denials to the contrary, necessarily included them all in the admission.
The issue being only as to whether the plat in question was a “ correct” one of the town in fact “ established,” the record, being the statutory evidence of the plat, and being the only record thereof ever made, was admissible evidence upon that issue. There being no other recorded plat, it must be “ correct,” and must, therefore, be sufficient evidence to establish both the correctness of the plat and the width of the alley, which seems to have been the matter in controf'ersy,
This plat and dedication of the town, with its streets and alleys, having remained undisputed for more than sixty years, in connection with the admitted facts, clearly warranted the charge given by the court to the jury.
*481This, iii the view we have taken of the case, disposes of all the questions necessarily involved in it.

Judgment affirmed.